DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
Claims 1 and 3-23 remain pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "the drawstring housing forming a single housing channel", "the single channel" and "the pull tabs are adjacent the first and second housing openings when in an unbunched state"; 
In claim 16, there is no antecedent basis in the specification for "the drawstring housing forming a single housing channel", "the single channel" and "the pull tabs are adjacent the first and second housing openings when in an unbunched state". 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, 8-9, 11, 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 6,219,846 B1) in view of De Grazia (US 2,567,192 A).
Regarding claim 1, Toole discloses a bib assembly (fig. 1; col. 3, ll. 5-17; item 10) comprising: 
a bib body (fig. 1; col. 3, ll. 5-17; item 12); 
a drawstring housing (figs. 1-2; col. 4, ll. 1-8; item 26) secured to and at a top end of the bib body (see figs. 1-2), the drawstring housing forming a single housing channel (see figs. 1-2) having first and second housing openings (see annotated fig. 1; col. 4, ll. 1-8; items 26A) at opposite ends of the single housing channel (see fig. 1); 
a bib drawstring (fig. 1; col. 4, ll. 11-35; items 14, 30) extending from a first end to a second end and forming a pull tab at each of the first and second ends (the end of the second end is a pull tab; see annotated fig. 1), the drawstring situated at least partly within the single housing channel (see fig. 1), so that the pull tabs are adjacent the first and second housing openings when the bib body in an unbunched state (see annotated fig. 1); and
a cavity (a cuff defining a cavity; fig. 1; col. 4, ll. 62-67; col. 5, ll. 1-7; item 34) formed at least in part by the bib body (fig. 1; col. 4, ll. 62-67; col. 5, ll. 1-7),
wherein when the pulled tabs are pulled away from the first and second drawstring housing openings, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body (the top end of the bib body will be bunched and narrowed when the first and second ends of the drawstring are sufficiently pulled backwards; see fig. 1; col. 4, ll. 17-31) and portions of the drawstring adjacent the first and second ends are exposed and can be tied together to secure the bib around a user's neck (see fig. 1; col. 4, ll. 17-31).
 Toole does not disclose the bib drawstring including first and second bands, each of the first and second bands extending from a first end to a second end, each of the first and second bands situated at least partly within the single housing channel with the first ends secured to the housing within the channel and the second ends extending out from the first and second housing openings, respectively, so that the first and second ends are adjacent the first and second housing openings when in an unbunched state; and wherein when the first and second ends are pulled away from the first and second ends, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body and portions of the first and second bands adjacent the second band ends are exposed and can be tied together.
However, De Grazia teaches a garment structure (a head covering 2; fig 3; col. 1, ll. 42-50) comprising a drawstring including first and second bands (two bands 6; fig. 3; col. 2, ll. 3-15), each of the first and second bands extending from a first end to a second end (see fig. 3), each of the first and second bands situated at least partly within a single housing channel (an arched channel formed by a strip 7 and an inner surface of hood 3; figs. 3-4; col. 1, ll. 33-50; col. 2, ll. 10-18) with the first ends (inner ends 8; fig. 3; col. 2, ll. 10-18) secured to the housing within the single housing channel (at remote ends of the channel as depicted in fig. 3 and within the channel as depicted in fig. 4; see figs. 3-4; col. 1, ll. 33-50; col. 2, ll. 10-18) and the second ends (outer ends; fig. 3; col. 2, ll. 10-18) extending out from first and second housing openings of the single housing channel (through eyelets 9; fig. 3; col. 2, ll. 10-18), respectively, so that the second ends of the first and second bands are adjacent the first and second housing openings when in an unbunched state (see fig. 3); and wherein when the second ends of the first and second bands are pulled away from the first and second housing openings, a portion of the garment structure is bunched together (see figs. 2-3) and portions of the first and second bands adjacent the second band ends are exposed and can be tied together (see figs. 2-3; col. 2, ll. 30-35).
The advantage of wherein the bib drawstring including first and second bands, each of the first and second bands extending from a first end to a second end, each of the first and second bands situated at least partly within the single housing channel with the first ends secured to the housing within the channel and the second ends extending out from the first and second housing openings, respectively, so that the first and second ends are adjacent the first and second housing openings when in an unbunched state; and wherein when the pull tabs are pulled away from the first and second housing openings, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body and portions of the first and second bands adjacent the second band ends are exposed and can be tied together, is to provide a simple approach to form pleats on the upper edge of the bid body when pulled two ends of the drawstring  – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein the bib drawstring including first and second bands, each of the first and second bands extending from a first end to a second end, each of the first and second bands situated at least partly within the single housing channel with the first ends secured to the housing within the channel and the second ends extending out from the first and second housing openings, respectively, so that the first and second ends are adjacent the first and second housing openings when in an unbunched state; and wherein when the pull tabs are pulled away from the first and second housing openings, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body and portions of the first and second bands adjacent the second band ends are exposed and can be tied together, as taught by De Grazia, to apply a known technique to a known product ready for improvement to yield predictable results.
Regarding claim 4, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, but Toole is silent regarding wherein portions of the first and second bands extend parallel to each other along at least a portion of a length of the housing.  However, De Grazia teaches wherein portions of the first and second bands extend parallel to each other along at least a portion of a length of the housing (two bands 6 are parallel to each other inside the channel; see figs. 3, 5).
The advantage of wherein portions of the first and second bands extend parallel to each other along at least a portion of a length of the housing, is to provide a simple approach to form pleats on the upper edge of the bid body when pulled two ends of the drawstring – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein portions of the first and second bands extend substantially parallel to each other along at least a portion of a length of the housing, as taught by De Grazia, to apply a known technique to a known product ready for improvement to yield predictable results.
Regarding claim 6, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, and Toole further discloses the bib assembly further including a flap extending from the bib body, wherein a majority of the cavity is defined by the bib body and the flap (fig. 1; col. 4, ll. 62-67; col. 5, ll. 1-7; items 12B, 34).
Regarding claim 8, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, and Toole further discloses wherein the cavity is at least one of: a crumb catcher configured such that food falling downwards from the drawstring housing is caught in the cavity (fig. 1; col. 5, ll. 2-7; item 34); and a utility pouch for holding items.
Regarding claim 9, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, and Toole further discloses wherein the cavity is situated at a bottom end of the bib body, wherein the cavity extends across a portion, or substantially all, of the bottom end of the bib body (fig. 1; col. 4, ll. 62-67; col. 5, ll. 1-7; items 12B, 34).
Regarding claim 11, Toole and De Grazia, in combination, disclose the bib assembly of claim 4, but Toole is silent regarding wherein each of the first and second bands extends along the entire length of the housing.  However, De Grazia teaches wherein each of the first and second bands extends along the entire length of the housing (see fig. 3).
The advantage of wherein each of the first and second bands extends along substantially the entire length of the housing, is to provide a simple approach to form pleats on the upper edge of the bid body when pulled two ends of the drawstring – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein each of the first and second bands extends along substantially the entire length of the housing, as taught by De Grazia, to apply a known technique to a known product ready for improvement to yield predictable results.
Regarding claim 13, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, and Toole further discloses wherein: the bib body is a first bib body (first body 12; fig. 1; col. 3, ll. 5-17; item 12), and the bib assembly further includes a second bib body (lower edge portion 12B; see annotated fig. 1; col. 3, ll. 5-17; col. 4, ll. 62-67; item 12B); and the first and second bib bodies are secured to each other to form the cavity (see annotated fig. 1; col. 4, ll. 62-67; col. 5, ll. 1-7; items 12B, 34).
Regarding claim 14, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, and Toole further discloses wherein the drawstring is made from material that stretches no more than 5% when pulled by a user to transform the bib assembly from a napkin configuration to a bib configuration (the twist tie member is a covered wire, which is substantially not stretchable when gently pulled; col. 4, ll. 17-24).
Regarding claim 16, Toole discloses a bib assembly (fig. 1; col. 3, ll. 5-17; item 10) comprising: 
a bib body (fig. 1; col. 3, ll. 5-17; item 12); 
a drawstring housing (figs. 1-2; col. 4, ll. 1-8; item 26) secured to and at a top end of the bib body (see figs. 1-2), the drawstring housing forming a single housing channel (see figs. 1-2) having first and second housing openings (see annotated fig. 1; col. 4, ll. 1-8; items 26A) at opposite ends of the single housing channel (see fig. 1); 
a bib drawstring (fig. 1; col. 4, ll. 11-35; items 14, 30) extending from a first end to a second end and forming a pull tab at each of the first and second ends (the end of the second end is a pull tab; see annotated fig. 1), the drawstring situated at least partly within the single housing channel (see fig. 1), so that the pull tabs are adjacent the first and second housing openings when the bib body in an unbunched state (see annotated fig. 1); 
wherein the drawstring is made from material that stretches no more than 5% when pulled by a user to transform the bib assembly from a napkin configuration to a bib configuration (the twist tie member is a covered wire, which is substantially not stretchable when gently pulled; col. 4, ll. 17-24); and 
wherein when the pull tabs are pulled away from the first and second drawstring housing openings, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body (the top end of the bib body will be bunched and narrowed when the first and second ends of the drawstring are sufficiently pulled backwards; see fig. 1; col. 4, ll. 17-31) and portions of the drawstring adjacent the first and second ends are exposed and can be tied together to secure the bib around a user's neck (see fig. 1; col. 4, ll. 17-31).
 Toole does not disclose the bib drawstring including first and second bands, each of the first and second bands extending from a first end to a second end, each of the first and second bands situated at least partly within the single housing channel with the first ends secured to the housing within the channel and the second ends extending out from the first and second housing openings, respectively, so that the first and second ends are adjacent the first and second housing openings when in an unbunched state; and wherein when the first and second ends are pulled away from the first and second ends, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body and portions of the first and second bands adjacent the second band ends are exposed and can be tied together.
However, De Grazia teaches a garment structure (a head covering 2; fig 3; col. 1, ll. 42-50) comprising a drawstring including first and second bands (two bands 6; fig. 3; col. 2, ll. 3-15), each of the first and second bands extending from a first end to a second end (see fig. 3), each of the first and second bands situated at least partly within a single housing channel (an arched channel formed by a strip 7 and an inner surface of hood 3; figs. 3-4; col. 1, ll. 33-50; col. 2, ll. 10-18) with the first ends (inner ends 8; fig. 3; col. 2, ll. 10-18) secured to the housing within the single housing channel (at remote ends of the channel as depicted in fig. 3 and within the channel as depicted in fig. 4; see figs. 3-4; col. 1, ll. 33-50; col. 2, ll. 10-18) and the second ends (outer ends; fig. 3; col. 2, ll. 10-18) extending out from first and second housing openings of the single housing channel (through eyelets 9; fig. 3; col. 2, ll. 10-18), respectively, so that the second ends of the first and second bands are adjacent the first and second housing openings when in an unbunched state (see fig. 3); and wherein when the second ends of the first and second bands are pulled away from the first and second housing openings, a portion of the garment structure is bunched together (see figs. 2-3) and portions of the first and second bands adjacent the second band ends are exposed and can be tied together (see figs. 2-3; col. 2, ll. 30-35).
The advantage of wherein the bib drawstring including first and second bands, each of the first and second bands extending from a first end to a second end, each of the first and second bands situated at least partly within the single housing channel with the first ends secured to the housing within the channel and the second ends extending out from the first and second housing openings, respectively, so that the first and second ends are adjacent the first and second housing openings when in an unbunched state; and wherein when the pulled tabs are pulled away from the first and second housing openings, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body and portions of the first and second bands adjacent the second band ends are exposed and can be tied together, is to provide a simple approach to form pleats on the upper edge of the bid body when pulled two ends of the drawstring  – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein the bib drawstring including first and second bands, each of the first and second bands extending from a first end to a second end, each of the first and second bands situated at least partly within the single housing channel with the first ends secured to the housing within the channel and the second ends extending out from the first and second housing openings, respectively, so that the first and second ends are adjacent the first and second housing openings when in an unbunched state; and wherein when the pull tabs are pulled away from the first and second housing openings, the top end of the bib body is bunched together such that the top end is narrowed relative to a bottom end of the bib body and portions of the first and second bands adjacent the second band ends are exposed and can be tied together, as taught by De Grazia, to apply a known technique to a known product ready for improvement to yield predictable results.
Regarding claim 18, Toole and De Grazia, in combination, disclose the bib assembly of claim 16, and Toole further discloses the bib assembly further including a cavity formed at least in part by the bib body (a cuff defining a cavity; fig. 1; col. 4, ll. 62-67; col. 5, ll. 1-7; item 34).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 6,219,846 B1) and De Grazia (US 2,567,192 A) in view of Chrzanowska (US 2016/0192719 A1).
Regarding claim 3, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, but Toole is silent regarding each pull tab is formed by folding over the bib drawstring at least three times over itself such that it has a thickness sufficient to resist entering the drawstring housing.  However, Chrzanowska teaches wherein opposing ends of a drawstring terminate in pull tabs, wherein each pull tab is formed by folding over the drawstring at least three times over itself such that it has a thickness sufficient to resist entering the drawstring housing (flat ribbon ends 24a, 24b are thickened by folding them back at least three times (forming pull tabs) to prevent the ends from retracting inside sleeve 12; fig. 2; paras. 0020-0021; items 12, 24a, 24b).
The advantage of wherein opposing ends of a drawstring terminate in pull tabs, wherein each pull tab is formed by folding over the drawstring at least three times over itself such that it has a thickness sufficient to resist entering the drawstring housing, is to make the drawstring ends accessible to the user any time (Chrzanowska; para 0021) – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein opposing ends of a drawstring terminate in pull tabs, wherein each pull tab is formed by folding over the drawstring at least three times over itself such that it has a thickness sufficient to resist entering the drawstring housing, as taught by Chrzanowska, to apply a known technique to improve similar products in the same way.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 6,219,846 B1) and De Grazia (US 2,567,192 A) in view of Wellins (US 2,259,236 A).
Regarding claim 5, Toole and De Grazia, in combination, disclose the bib assembly of claim 4, but Toole is silent regarding wherein the first ends of the first and second bands are secured to opposing ends of the bib body by being sewn thereto with reinforced stitching.  However, Wellins teaches wherein first ends of first and second bands are secured to opposing ends of a garment structure by being sewn thereto with reinforced stitching (flexible strap 39 stitched to a closed end 37 of pocket 33 and flexible strap 40 stitched to a closed end 38 of pocket 34; see fig. 2; col. 2, ll. 39-46).
The advantage of wherein the first ends of the first and second bands are secured to opposing ends of the bib body by being sewn thereto with reinforced stitching, is to provide an easy approach to secure the drawstring to the bib body – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein the first ends of the first and second bands are secured to opposing ends of the bib body by being sewn thereto with reinforced stitching, as taught by Wellins, to apply a known technique to a known product ready for improvement to yield predictable results.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 6,219,846 B1) and De Grazia (US 2,567,192 A) in view of Ferreyros (US 5,483,701 A).
Regarding claim 7, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, but Toole is silent regarding wherein the cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein.  However, Ferreyros teaches wherein in a bib assembly, a cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein (figs. 6, 10; col. 3, ll. 25-30; item 14).
The advantage of wherein in a bib assembly, a cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein, is to provide a convenient and easy approach to carry or store the bib when not in use – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein a cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein, as taught by Ferreyros, to apply a known technique to improve similar products in the same way.
Regarding claim 19, Toole and De Grazia, in combination, disclose the bib assembly of claim 18, but Toole is silent regarding wherein the cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein.  However, Ferreyros teaches wherein in a bib assembly, a cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein (figs. 6, 10; col. 3, ll. 25-30; item 14).
The advantage of wherein in a bib assembly, a cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein, is to provide a convenient and easy approach to carry or store the bib when not in use – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein in a bib assembly, a cavity is a carrying pouch configured such that a majority of the bib body, when folded, is receivable therein, as taught by Ferreyros, to apply a known technique to improve similar products in the same way.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 6,219,846 B1) and De Grazia (US 2,567,192 A) in view of Hodgdon (US 2015/0007380 A1).
Regarding claim 10, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, but Toole is silent regarding wherein the housing opening is situated centrally at a top end of the bib body, and wherein the drawstring defines a drawstring loop when pulled out through the housing opening.  However, Hodgdon teaches wherein in a drawstring band assembly used for apparel, a housing opening is situated centrally at a top end of a fabric body, and wherein the drawstring defines a drawstring loop when pulled out through the housing opening (fig. 3; paras. 0030, 0034; items 22, 34).
The advantage of wherein in a drawstring band assembly used for garments, a housing opening is situated centrally at a top end of a fabric body, and wherein the drawstring defines a drawstring loop when pulled out through the housing opening, is to provide a convenient approach to quickly threading the drawstring into the drawstring housing, and an easy way to replace a removed drawstring into the drawstring housing – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with a housing opening is situated centrally at a top end of a bib body, and wherein the drawstring defines a drawstring loop when pulled out through the housing opening, as taught by Hodgdon, to apply a known technique to improve similar products in the same way.
Regarding claim 17, Toole and De Grazia, in combination, disclose the bib assembly of claim 16, and Toole further teaches wherein the drawstring can form a loop sizable to fit about a head of a user (the twist tie member comprising a string with an extended length to be able to fasten the bib around a user's neck with necessary flexibility (not too tight), therefore the drawstring can form a loop sizable to fit about a head of the user; col. 3, ll. 11-17; col. 4, ll. 17-37).
Toole is silent regarding wherein: the housing opening is situated centrally at a top end of the bib body; the drawstring extends through the housing opening to define a drawstring loop.  However, Hodgdon teaches wherein: a housing opening is situated centrally at a top end of a fabric body (fig. 3; paras. 0030, 0034; items 22, 34); a drawstring extends through the housing opening to define a drawstring loop (fig. 3; paras. 0030, 0034; items 22, 34).
The advantage of wherein a housing opening is situated centrally at a top end of a fabric body; a drawstring extends through the housing opening to define a drawstring loop, is to provide a convenient approach to quickly threading the drawstring into the drawstring housing, and an easy way to replace a removed drawstring into the drawstring housing – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein a housing opening is situated centrally at a top end of a bib body; a drawstring extends through the housing opening to define a drawstring loop, as taught by Hodgdon, to apply a known technique to improve similar products in the same way.
Claims 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 6,219,846 B1) and De Grazia (US 2,567,192 A) in view of Goldman (US 4,068,313 A).
Regarding claim 12, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, but Toole does not disclose the bib assembly further including a drawstring fastener, wherein: the drawstring fastener is configured to secure the opposing ends of the drawstring together.  However, Goldman teaches wherein a drawstring is provided with a drawstring fastener, and the drawstring fastener is configured to secure the opposing ends of the drawstring together (fig. 1; page 9, ll. 6-14; page 11, ll. 21-24).
The advantage of wherein a drawstring is provided with a drawstring fastener, and the drawstring fastener is configured to secure the opposing ends of the drawstring together, is to provide a convenient approach to fasten the bib around a user's neck – in other words, in other words, applying a known technique to a known product ready for improvement to yield predictable results. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein a drawstring is provided with a drawstring fastener, and the drawstring fastener is configured to secure the opposing ends of the drawstring together, as taught by Goldman, to apply a known technique to a known product ready for improvement to yield predictable results.
Regarding claim 20, Toole and De Grazia, in combination, disclose the bib assembly of claim 16, but Toole is silent regarding the bib assembly further including a drawstring fastener, wherein the drawstring fastener is configured to secure the opposing ends of the drawstring together.  However, Goldman teaches wherein a drawstring is provided with a drawstring fastener, and the drawstring fastener is configured to secure the opposing ends of the drawstring together (fig. 1; page 9, ll. 6-14; page 11, ll. 21-24).
The advantage of wherein a drawstring is provided with a drawstring fastener, and the drawstring fastener is configured to secure the opposing ends of the drawstring together, is to provide a convenient approach to fasten the bib around a user's neck – in other words, in other words, applying a known technique to a known product ready for improvement to yield predictable results. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein a drawstring is provided with a drawstring fastener, and the drawstring fastener is configured to secure the opposing ends of the drawstring together, as taught by Goldman, to apply a known technique to a known product ready for improvement to yield predictable results.
Regarding claim 21, Toole, De Grazia and Goldman, in combination, disclose the bib assembly of claim 20, but Toole is silent regarding wherein the drawstring fastener is a toggle cord type fastener that is repositionable to tighten the drawstring.  However, Goldman teaches wherein a drawstring fastener is a toggle cord type fastener that is repositionable to tighten a drawstring (fig. 1; page 9, ll. 6-14; page 11, ll. 21-24).
The advantage of wherein a drawstring fastener is a toggle cord type fastener that is repositionable to tighten a drawstring, is to provide a convenient approach to fasten the bib around a user's neck – in other words, in other words, applying a known technique to a known product ready for improvement to yield predictable results. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein a drawstring fastener is a toggle cord type fastener that is repositionable to tighten a drawstring, as taught by Goldman, to apply a known technique to a known product ready for improvement to yield predictable results.
Claims 15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 6,219,846 B1) and De Grazia (US 2,567,192 A) in view of a web article entitled “How to Make Your Own Pirate Flag” (hereinafter “NPL-2”).
Regarding claim 15, Toole and De Grazia, in combination, disclose the bib assembly of claim 1, but Toole is silent regarding the bib assembly further including a pole extending through the drawstring housing.  However, NPL-2 teaches wherein a bib assembly may further includes a pole extending through a drawstring housing (a napkin is transformed into a flag by extending a long rod through a sleeve formed along an edge of the napkin; pages 1-2; instruction steps 1, 10).
The advantage of wherein a bib assembly may further includes a pole extending through a drawstring housing, is to make a flag from the bib / napkin by inserting a pole in the hem of the bib / napkin – in other words, by applying a known technique to improve similar products in the same way. (KSR)
  Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein a bib assembly may further includes a pole extending through a drawstring housing, as taught by NPL-2, to apply a known technique to improve similar products in the same way.
Regarding claim 22, Toole and De Grazia, in combination, disclose the bib assembly of claim 16, but Toole is silent regarding the bib assembly further including a pole extending through the drawstring housing.  However, NPL-2 teaches wherein a bib assembly may further includes a pole extending through a drawstring housing (a napkin is transformed into a flag by extending a long rod through a sleeve formed along an edge of the napkin; pages 1-2; instruction steps 1, 10).
The advantage of wherein a bib assembly may further includes a pole extending through a drawstring housing, is to make a flag from the bib / napkin by inserting a pole in the hem of the bib / napkin – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with wherein a bib assembly may further includes a pole extending through a drawstring housing, as taught by NPL-2, to apply a known technique to improve similar products in the same way.
Regarding claim 23, Toole and De Grazia, in combination, disclose the bib assembly of claim 16, but Toole is silent regarding the bib assembly further including a pole having a fastener for securing the bib body thereto.  However, NPL-2 teaches a bib assembly further including a pole having a fastener for securing a bib body thereto (a long rod is secured to a napkin body by glue (fastener); pages 1-2; instruction steps 1, 10).
The advantage of wherein a bib assembly further including a pole having a fastener for securing a bib body thereto, is to make a flag from the bib / napkin by securing a pole to the bib / napkin – in other words, by applying a known technique to improve similar products in the same way. (KSR)
Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the bib assembly as disclosed by Toole, with a bib assembly further including a pole having a fastener for securing a bib body thereto, as taught by NPL-2, to apply a known technique to improve similar products in the same way.

    PNG
    media_image1.png
    866
    670
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 6,219,846 B1

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that a specification objection as antecedent basis rejections is typically related to a claim limitation that improperly references another limitation as if it was recited prior when in fact the limitation was not previously recited in a claim.
Examiner's response:  Examiner respectfully disagrees.  A specification objection on lack of antecedent basis is different from a claim rejection on lack of antecedent basis.  As required by 37 CFR 1.75(d)(1) and MPEP § 608.01(o), the specification should provide clear support or antecedent basis for the claims.  Applicant is suggested to refer to 37 CFR 1.75(d)(1) and MPEP § 608.01(o) for more details.
Applicant Remarks: Applicant asserts that band ends 8 of De Grazia are not within a channel by citing Figs. 3 and 5 of De Grazia.
Examiner's response:  Examiner respectfully disagrees.  First, it is noted that Applicant's response does not include a replicated Fig. 3 as stated by Applicant.  Second, Fig. 3 is a rear elevational view and not an inside view (col. 1, ll. 33-35).  Fig. 3 indicates the locations of an arched channel and band ends 8 within the channel by broken lines. Fig. 3 also shows the relative positions of band ends 8 and eyelets 9.  Fig. 4, which is an enlarged sectional view taken on line 4-4 of Fig. 3, does not show a band end or a section view of a second band at a cross-section of the channel intersecting an eyelet 9, i.e., the band end 8 is further inside the channel and thus invisible.  In addition, the specification of De Grazia clearly states that the inner end of each band is secured at the remote end of the channel.  Therefore, it is clear that the band ends 8 are within the channel instead of outside of the channel.  For clarification, Fig. 5 is an enlarged detail view of a portion of the interior of the hood at a point where one of the bands passes to the exterior of the hood, and one ordinary skill of the art would recognize that Fig. 5 is a cutaway drawing in which a portion of strip 7 around the point is selectively removed in order to make the internal features visible; therefore one ordinary skill of the art will not draw a conclusion that the band end 8 is outside of channel just based on an incomplete cutaway view.
Applicant Remarks: Applicant asserts that that the tightening structure shown in De Grazia is not for tightening around a user's neck and combining Toole and De Grazia's teachings would add De Grazia's assembly on top of Toole's assembly.
Examiner's response: Examiner respectfully disagrees.  The primary reference Toole has disclosed the feature of tightening two ends of a drawstring around a user's neck.  Modification of Toole with De Grazia would only modify the channel section of the drawstring, not the way how to use the drawstring.  As already responded in the previous Office Action and reinstated hereby, modifying a structure for improvement does not mean simply adding another structure to the existing structure.  By combining Toole and De Grazia, one ordinary skill in the art would not add another drawstring assembly to a top portion of the bib of Toole, which already has a drawstring assembly on the top portion of the bib.  On the contrary, it would have been obvious to one with ordinary skill in the art to just modify the drawstring assembly of Toole, with the drawstring feature as taught by De Grazia in order to provide a simple approach to form pleats on the top portion of the bid body when pulled two ends of the drawstring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732